                                                                           JS-6


1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,            No. 19-CV-01326-DSF (PLAx)
11
               Plaintiff,
12
                    v.                    CONSENT JUDGMENT OF FORFEITURE
13
     REAL PROPERTY LOCATED IN LONDON,     [This Consent Judgment is case-
14   UNITED KINGDOM TITLED IN THE
     NAME OF RED MOUNTAIN GLOBAL          dispositive]
15   LTD.,
16
               Defendant.
17
18
19        I.   INTRODUCTION
20        1.   Plaintiff United States of America (“United States” or “the
21   government”) and Red Mountain Global Limited (“Claimant”)
22   (collectively, the “Parties”), have made a stipulated request for the
23   entry of this Consent Judgment (the “Stipulation”), which is
24   dispositive of this action.
25        2.   Similar (and related) stipulations were filed by the
26   government and respective claimants in the following related actions
27   (collectively, the “Other Actions”):
28
1         1. United States v. Real Property Located in New York, New York,
2              No 17-cv-04444-DSF-PLA (C.D. Cal.). The claimant in this
3              action is Cricklewood One Madison LLC.
4         2. United States v. All Funds and Assets, Including Securities
5              and Investments, on Deposit in Falcon Private Bank Limited
6              Account Numbers ‘6001 and ‘1001, No 20-cv-05914-DSF-PLA (C.D.
7              Cal.). The claimant in this action is River Dee International
8              SA.
9         3.     Nothing in the Stipulation or this Consent Judgment is
10   intended to be or should be interpreted as an admission of fault,
11   wrongdoing, liability, or guilt on the part of the Claimant or
12   “Jasmine” Loo Ai Swan (“Loo”), nor shall this Consent Judgment or the
13   Parties’ underlying Stipulation be admissible against Ms. Loo, the
14   Claimant, or any of the claimants in the Other Actions in any
15   proceeding as evidence of any of the allegations set out in the
16   operative complaints in this case or the Other Actions.    The U.S.
17   Attorney’s Office for the Central District of California and the
18   United States Department of Justice, Criminal Division, shall be
19   bound by the terms of this Consent Judgment and the doctrines of res
20   judicata and collateral estoppel.    The entry of this Consent Judgment
21   shall resolve all of the government’s civil, criminal, and
22   administrative asset forfeiture actions or proceedings relating to
23   the defendant asset (“Defendant Asset”) in this and the Other
24   Actions.    Nothing in the Stipulation or this Consent Judgment
25   constitutes a waiver or release by the government of criminal claims,
26   except for the asset forfeiture claims related to the Defendant
27   Asset.
28



                                          2
1         4.     This action was commenced on February 22, 2019 against the
2    Defendant Asset.
3         II.    FINDINGS
4         The Court, having considered the Stipulation of the Parties, and
5    good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
6                                   Jurisdiction
7         5.     For purposes of this Consent Judgment, this Court has
8    jurisdiction over the Parties and this action.    The government gave
9    notice of the action as required by Rule G of the Supplemental Rules
10   for Admiralty and Maritime Claims and Asset Forfeiture Actions, and
11   the Local Rules of this Court.    Claimant filed a timely claim for the
12   Defendant Asset.    No other claims were filed, and the time for filing
13   claims has expired.     Entry of this Consent Judgment will resolve all
14   claims of Claimant and potential claimants with respect to the
15   Defendant Asset and is dispositive of this action.    If assumed to be
16   true, the allegations set out in the operative complaint are
17   sufficient to establish a basis for forfeiture of the Defendant
18   Asset.     However, nothing contained in this Consent Judgment or the
19   underlying Stipulation is intended or should be interpreted to
20   constitute an admission of fault, guilt, liability and/or any form of
21   wrongdoing by Claimant.    Notwithstanding any other provision of the
22   Stipulation or this Consent Judgment, the forfeiture of the Defendant
23   Asset does not constitute a fine, penalty, or punitive damages.     All
24   potential claimants to the Defendant Asset, other than Claimant, are
25   deemed to have admitted the allegations of the Complaint for purposes
26   of this action only.
27
28



                                          3
1                                      Terms
2         6.   Upon entry of this Consent Judgment, all right, title and
3    interest of Claimant and any potential claimant in and to the
4    Defendant Asset, including all appurtenances, improvements, and
5    attachments thereon, as well as all leases, rents, and profits
6    derived therefrom, shall be forfeited to the United States, and no
7
     other right, title, or interest shall exist therein, unless otherwise
8
     provided in this Consent Judgment. Prior to entry of this Consent
9
     Judgment, Claimant agrees to apply any rent proceeds and operating
10
     account sums (“Monetary Proceeds”) associated with the Defendant
11
     Asset toward outstanding property taxes, insurance, operating
12
     expenses, common charges, and property management fees on the
13
     Defendant Asset.    Should there be any residual Monetary Proceeds
14
     after full satisfaction of the taxes and liability described in this
15
     paragraph, such residual Monetary Proceeds shall be paid -- and
16
17   deemed forfeited -- to the government; such payment shall be made no

18   later than 30 days after the sale of the Defendant Asset.   For the

19   avoidance of doubt, Claimant shall not be liable for the payment of

20   any taxes and other liabilities on the Defendant Asset that exceed

21   the Monetary Proceeds.   Claimant shall execute the Form TR1 transfer
22   deed in the form annexed to the Stipulation at Attachment A to pass
23   title of the Defendant Asset to the United States and will provide
24   any necessary cooperation required to effect registration of the
25   transfer of the title in the Defendant Asset at the United Kingdom’s
26   HM Land Registry.
27
28



                                         4
1         7.     The government shall dispose of the Defendant Asset
2    according to law.    The proceeds of any sale of the Defendant Asset
3    shall be distributed as follows:
4         a. First, payment of any outstanding real property taxes,
5              insurance, operating expenses, common charges, property
6              management fees, and company administration fees (“Company
7              Administration Fees,” including without limitation fees for
8              registered agents, trust administration, corporate services,
9              government registration, licensing, and any fees arising
10             under the laws or regulations of the applicable jurisdiction
11             or jurisdictions) associated with the Defendant Asset.    The
12             total payment by the United States for any Company
13             Administration Fees in this action and the Other Actions
14             shall not exceed $12,000 in the aggregate;
15        b. Second, payment of all costs of escrow and sale, including
16             real estate sales commissions, closing attorney fees, and any
17             applicable fees or expenses associated with, triggered by, or
18             necessary for the title transfer or sale of the Defendant
19             Asset, and any reasonable credits against the sale price
20             requested by the buyer(s) and agreed to by the Parties;
21        c. Third, payment to any secured lienholders, whose security
22             interests were recorded prior to the filing of the
23             government’s forfeiture complaint on the Defendant Asset.
24        d. Fourth, to the extent funds remain (the “net proceeds”), such
25             net proceeds shall be forfeited to the United States of
26             America subject to the terms of this Consent Judgment
27             including the payment of the Released Funds.
28



                                          5
1         8. It is the present intention of the Parties that the Defendant
2    Asset and the defendant assets in the Other Actions (or the net
3    proceeds of their disposition) shall, if appropriate and authorized
4    by law, be used for the benefit of the people of Malaysia, consistent
5    with the government’s prior practice in related cases.   The
6    forfeiture of the Defendant Asset and the defendant assets in the
7    Other Actions cannot be applied to satisfy any liability owed by
8    Claimant not identified in this Consent Judgment.
9                                 Released Funds
10        9.    The government shall release the total sum of USD
11   $200,000.00, without interest (the “Released Funds”), as described
12   below.
13        10.   The Released Funds shall be paid to one or more account(s)
14   as directed by Sher Tremonte LLP (“Sher Tremonte”), who shall provide
15   all information required to facilitate the payment, including
16   personal identification information required by federal law or
17   regulation, and complete all required documents.    The payment of the
18
     Released Funds shall be made to Sher Tremonte no later than 30 days
19
     after the sales of the Defendant Asset or the defendant asset in
20
     United States v. Real Property Located in New York, New York, No 17-
21
     cv-04444-DSF-PLA (C.D. Cal.), whichever occurs later.    The Released
22
     Funds shall be drawn from a portion of the net sale proceeds received
23
     by the United States Marshals Service in connection with the
24
     Defendant Asset in this action or the defendant asset in United
25
     States v. Real Property Located in New York, New York, No 17-cv-
26
     04444-DSF-PLA (C.D. Cal.).
27
28        11.   The government shall not now or in the future institute any
     action against Sher Tremonte, or seek the seizure, freezing, return,


                                        6
1    forfeiture, or restraint of any kind of any of the Released Funds, or
2    any interest earned on the Released Funds, for any acts or omissions
3    relating to the Released Funds preceding the date of its receipt of
4    the Released Funds.
5                                  Other Terms
6         12.   Claimant shall not contest or assist any other individual
7    or entity in contesting the forfeiture -- administrative, civil
8    judicial or criminal judicial -- of the Defendant Asset.
9         13.   The government may request production of documents and/or
10   information relating to the Defendant Asset for purposes of
11   management and liquidation, and the Claimant shall make good faith
12   efforts to produce any such documents and/or information in its
13   possession, or otherwise request that third parties in possession of
14   such documents and/or information make them readily available for the
15   government’s receipt.
16        14.   Should any dispute arise about the interpretation of or
17   compliance with the terms of the Stipulation or this Consent
18   Judgment, the Parties shall attempt in good faith to resolve any such
19   disputes. However, should the Parties be unable to resolve a dispute,
20   either Party may move the Court to resolve the dispute and to impose
21   any remedy this Court deems necessary to enforce the terms of this
22   Consent Judgment.
23   / / /
24   / / /
25
26
27
28



                                        7
1         15.   Except as otherwise provided in this Consent Judgment, each
2    of the Parties shall bear its own fees and costs in connection with
3    the seizure, retention, and forfeiture of the Defendant Asset.
4
5         IT IS SO ORDERED.
6
7    DATED: June 30, 2021
                                    HON. DALE S. FISCHER
8                                   UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        8
